           Case 1:19-cr-00251-LM Document 4 Filed 12/18/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                  )
                                           )
            v.                             )              Cr. No. 1:19-cr- 251-01-LM
                                           )
JOHNATHON IRISH                            )
            Defendant                      )
__________________________________________


                               PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, an Indictment against the above-named

defendant having been filed in the above-entitled case on the 18th day of December 2019.

       This 18th day of December 2019.
                                                   SCOTT W. MURRAY
                                                   United States Attorney


                                                   /s/ Anna Z. Krasinski
                                                   Anna Z. Krasinski
                                                   Assistant U.S. Attorney



WARRANT ISSUED: ______________________
